Citation Nr: 1507990	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-21 835	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic foot disability, characterized by irritation of the feet, including due to herbicide exposure.

3.  Entitlement to service connection for hives, including due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970, including confirmed service in the Republic of Vietnam from October 1969 to October 1970.  His awards and decorations include a Combat Action Ribbon and a Vietnam Campaign Medal w/device.  

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction over his claim was subsequently transferred to the RO in North Little Rock, Arkansas. 

The Veteran testified at a hearing at the RO in August 2010, before the undersigned Veterans Law Judge.

In March 2012, the case was remanded for additional development.  The matters have been returned to the Board for further appellate review.  

The issues of entitlement to service connection for a chronic foot disability and hives are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

FINDING OF FACT

The Veteran has been clinically diagnosed with PTSD by a VA psychologist, and the Veteran's PTSD is due, at least in part, to his fear of hostile military activity during service in Vietnam. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a psychiatric disorder, to include PTSD.  The Veteran's DD-214 shows that his awards and decorations include a Combat Action Ribbon and a Vietnam Campaign Medal w/device.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (a diagnosis that conforms to DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If a stressor claimed by the Veteran is related to "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, his lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the his service.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, ..., and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

The June 2012 PTSD examination report reflects a diagnosis of PTSD, and the examiner specifically attributed PTSD with depressive symptoms to stressful experiences during service in Vietnam.  The in-service stressors were noted to include fear of hostile military activity when the Veteran was involved in a fire fight with enemy troops during which one of his friends was killed.  The report further reflects the Veteran's fear of hostile military activity when he witnessed the enemy having been 'blown to pieces' while carrying grenades intended to use against U.S. troops but exploding prematurely.  The examiner concluded that both of the traumatic experiences during service met criterion A for a diagnosis of PTSD.  

The Board notes that although the April 2009 VA examination report reflects an opinion to the effect that the Veteran did not meet the criteria for a diagnosis of PTSD, the examiner did not specifically address the diagnostic criteria for PTSD.  Regardless, the examiner reported the Veteran's account of having seen 'lots of killing' in Vietnam, adding that there was no reason to doubt the Veteran's credibility.  

The June 2012 VA examiner further determined that the Veteran persistently re-experienced both of the in-service traumatic events evidenced by recurrent distressing recollections and dreams of the events and intense psychological distress at exposure to cues that resembled an aspect of the event.  Thus, the examiner concluded that criterion B was met for a diagnosis of PTSD.  

The Board notes that although a July 2012 VA opinion maintains that greater weight should be afforded the April 2009 opinion, the July 2012 opinion was based solely on review of the claims file.  The Board notes that findings reported on VA examination in April 2009 are not dissimilar to findings reported in June 2012.  For example, both reports reflect avoidance of crowds, sleep difficulty, and impaired social functioning.  Regardless, pointing to its own inadequacy, the July 2012 opinion notes that in the absence of a formal evaluation, an opinion could not be provided as to whether the Veteran met the criteria for a diagnosis of PTSD.  The Board finds the July 2012 opinion to be of little probative value.  

In consideration of this evidence, the Board finds that the Veteran has been clinically diagnosed with PTSD by a VA psychologist, and the Veteran's PTSD is due, at least in part, to his fear of hostile military activity during service in Vietnam.  This service also included combat service.  Although there is some evidence to the contrary, resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's PTSD with depressive symptoms is a result of active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection is therefore warranted.


ORDER

Service connection for PTSD with depressive symptoms is granted.  


REMAND

The Veteran seeks service connection for a skin disorder manifested by hives and chronic irritation of the feet, to include as due to herbicide exposure.  

The Board notes that the Veteran's testimony at the Board hearing was to the effect that in addition to exposure to Agent Orange during service in Vietnam, he had environmental exposure living in the jungle for two weeks at a time without opportunity to change his wet boots and socks.  

The Board further notes that although the July 2012 VA examiner stated that it is less than likely that the Veteran's folliculitis, onychodystrophy, and pompholyx are related to service, noting the conditions were common in civilians, the examiner did not address tinea pedis diagnosed on VA Agent Orange Registry examination in August 2009, and such is for consideration on remand.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, this issue is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated him for a skin disorder since November 2012.  Obtain copies of any relevant medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a skin disorder, including of the feet, to include tinea, folliculitis, onychodystrophy, pompholyx, seborrheic dermatitis, rash, hives, and any other diagnosed skin disorder, is consistent with the circumstances, conditions and hardships of his combat service in Vietnam, or is otherwise related to service, to include as a result of presumed exposure to Agent Orange.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


